internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-130713-00 date date ty corporation trustee dear this refers to our letter to corporation dated date in which we concluded that interest and dividend income from the united_states derived by certain exempt canadian pension funds and canadian charitable organizations through a pooled investment fund is exempt from u s taxation under article xxi paragraph b of the u s -canada income_tax treaty the treaty under the facts as originally submitted corporation is a corporation organized under the laws of canada corporation is not engaged in a u s trade_or_business and has no permanent_establishment in the united_states_corporation provides investment management services for pension funds insurance_companies individuals charitable and religious organizations and mutual funds corporation manages both segregated client funds and a pooled investment fund pooled_fund the pooled_fund is organized under the laws of canada the trustee of the pooled_fund is an unrelated trust company the pooled_fund is segregated into sections some of the sections invest or are permitted to invest in u s stocks and interest - bearing obligations u s sections under the pooled fund’s pooled trust_indenture indenture interest and dividend income is the only u s source income that can be generated by the u s sections for canadian legal and tax purposes each section of the pooled_fund is considered to be a separate trust no section of the pooled_fund is engaged in the conduct of a u s trade_or_business and no section has a u s permanent_establishment under the indenture participation in the pooled_fund is limited to trusts maintained with respect to a registered pension_plan that are tax exempt under the canadian plr-130713-00 income_tax act ita paragraph o trusts maintained with respect to a retirement or other employee benefit or profit sharing plan that are tax exempt under ita paragraph o or p or tax-exempt persons as defined under ita paragraph including funds for hospitals educational religious or other charitable institutions all eligible participants qualify for an exemption from canadian income_tax the indenture allows all eligible participants to invest in the u s sections although the pooled_fund is potentially liable for canadian income_tax it does not pay any canadian tax because all of its income is currently distributed to its investors and it is entitled to a deduction for amounts distributed sec_894 of the internal_revenue_code states that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer article xxi exempt_organizations paragraph of the treaty provides subject_to the provisions of paragraph income derived by a religious scientific literary educational or charitable_organization shall be exempt from tax in a contracting state if it is resident in the other contracting state but only to the extent that such income is exempt from tax in that other state article xxi paragraph provides subject_to the provisions of paragraph income referred to in articles x dividends and xi interest derived by a a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to administer or provide pension retirement or employee_benefits or b a_trust company organization or other arrangement that is a resident of a contracting state generally exempt from income_taxation in a taxable_year in that state and operated exclusively to earn income for the benefit of an organization referred to in subparagraph a shall be exempt from income_taxation in that taxable_year in the other contracting state emphasis added article xxi paragraph states that the provisions of paragraph sec_1 and shall not apply with respect to the income of a_trust company organization or other arrangement from carrying_on_a_trade_or_business or from a related_person other than a person plr-130713-00 referred to in paragraph or the legislative_history of article xxi b indicates that it was intended to provide mutual exemption for organizations acting as conduits for tax exempt pension funds article x of the first protocol amending the tax_convention with canada amends article xxi of the proposed treaty to make it clear that an entity used exclusively as a conduit to earn income for an employee_benefit_plan or fund is subject_to the same treaty rules as an employee_benefit_plan or fund s rep no pincite emphasis added the letter to corporation dated date concludes that the interest and dividend income derived from the united_states by the canadian pension trusts and charitable trusts through the pooled_fund is exempt from u s taxation under sec_894 and article xxi b of the treaty after reconsideration we have concluded that interest and dividend income derived from the united_states by a pooled_fund that includes both canadian pension trusts and charitable trusts is not exempt from u s taxation under article xxi b of the treaty a pooled_fund that includes as an investor an organization not described in article xxi a is not entitled to benefits under article xxi b the private_letter_ruling dated date is revoked to the extent it is inconsistent with this conclusion however pursuant to the authority granted in sec_7805 of the code this revocation will only apply to interest and dividends_paid after date this ruling is directed only to the taxpayer that requested the original ruling and its successors sec_6110 of the code provides that it may not be used or cited as precedent sincerely m grace fleeman assistant to the branch chief branch associate chief_counsel international
